Exhibit 10.1

 

Execution Copy

 

AMENDMENT NO. 3 TO THE
SECOND AMENDED AND RESTATED OPERATING AGREEMENT

 

This AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED OPERATING AGREEMENT
(this “Amendment”) is entered into as of November 3, 2010, by and among
Constellation Nuclear, LLC (“CNL”), a Delaware limited liability company and
wholly owned subsidiary of Constellation Energy Group, Inc. (“Constellation”),
CE Nuclear, LLC (“CEN”), a Delaware limited liability company, and EDF Inc.
(f/k/a EDF Development Inc.) (“EDFD”), a Delaware corporation and a wholly owned
subsidiary of E.D.F. International S.A. (“EDFI”), as Members, and Constellation
Energy Nuclear Group, LLC, a Maryland limited liability company (the “Company”).

 

WITNESSETH:

 

WHEREAS, on December 15, 1999, the Company was formed as a wholly owned
subsidiary of Constellation under the Maryland Limited Liability Company Act, as
amended from time to time, pursuant to Articles of Organization filed with the
Maryland Department of Assessments and Taxation;

 

WHEREAS, Constellation entered into a second amended and restated operating
agreement of the Company, dated as of November 6, 2009 (the “Second Amended and
Restated Operating Agreement”), which amended and restated the operating
agreement of the Company, dated as of July 1, 2002; and

 

WHEREAS, the Parties desire to amend the Second Amended and Restated Operating
Agreement as provided in this Amendment.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants, agreements and conditions herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

SECTION 1.                                Defined Terms.  Capitalized terms used
in this Amendment without separate definition shall have the respective meanings
assigned to such terms in the Second Amended and Restated Operating Agreement.

 

SECTION 2.                                Amendment to Section 9.3.  Section 9.3
of the Second Amended and Restated Operating Agreement is hereby amended by
deleting it in its entirety and replacing it with the text that follows so that,
as amended, Section 9.3 of the Second Amended and Restated Operating Agreement
shall read as follows:

 

Section 9.3                                      Right of First Offer.

 

(a)                                  Except in the case of a Transfer to a
Permitted Transferee pursuant to Section 9.2, prior to the Transfer of
Membership Interests, the Member(s) proposing to Transfer all or any portion of
its Membership Interest (the “Offering

 

--------------------------------------------------------------------------------


 

Member”) must deliver a Transfer Notice to the other Member(s) who is not an
Affiliate of the Offering Member at least sixty (60) Days prior to the proposed
Transfer.  The other Member(s) who is not an Affiliate of the Offering Member
shall have the option to purchase all of the Membership Interests proposed to be
Transferred for the cash purchase price set forth in the Transfer Notice and
pursuant to the other terms and conditions set forth in this Agreement.  The
other Member(s) who is not an Affiliate of the Offering Member shall have sixty
(60) Days from receipt of the Transfer Notice (the “Transfer Acceptance Period”)
in which to exercise its option to purchase all of the Membership Interests
pursuant to this Section 9.3(a) by providing written notice of exercise of the
option to the Offering Member and to the Company.

 

(b)                                 In the event that, at the end of the
Transfer Acceptance Period, the other Member(s) who is not an Affiliate of the
Offering Member has not elected to purchase all of the Membership Interests
proposed to be Transferred, then the Offering Member shall be free to consummate
the transaction described in the Transfer Notice, provided, that within 90 days
after the end of the Transfer Acceptance Period, a definitive agreement is
executed for the sale of such Membership Interests, and the terms and conditions
(including price) in such agreement are no more favorable to the purchaser than
those set forth in the Transfer Notice.  Prior to the execution of such
definitive agreement, the Offering Member shall not grant exclusivity to a
prospective third party purchaser (the “Third Party Purchaser”) to the extent
such grant of exclusivity would prohibit or restrict the Offering Member from
entertaining, negotiating or accepting an offer by another Member in respect of
the subject Membership Interest.  In the event a Member exercises the option to
purchase under Section 9.3(a), but such Member fails to tender the required
consideration at the closing, in addition to being entitled to complete the
proposed transaction, the Offering Member shall have all rights and remedies
against the other Member available for breach of contract.

 

(c)                                  The parties shall use their reasonable
efforts to close any purchase under Section 9.3 as promptly as possible after
(i) the other Members provide written notice of the exercise of their option
under Section 9.3(a) or (ii) the Offering Member executes a definitive agreement
as contemplated by Section 9.3(b), as applicable.  At the closing, the Offering
Member shall deliver to the purchaser an executed assignment of the subject
Membership Interest satisfactory in form to counsel for the Company, and the
purchaser shall deliver the purchase price in cash or immediately available
funds.  The Offering Member and the purchaser each shall execute and deliver
such other documents as may reasonably be requested by the other.  If the
closing of any purchase by the other Members under Section 9.3(a) does not occur
within one (1) year after the expiration of the Transfer Acceptance Period, then
the right to close on the purchase shall lapse and the Offering Member may sell
the Membership Interests proposed to be Transferred in accordance with
Section 9.3(b) (on terms and conditions (including price) no more favorable to
the purchaser than those set forth in the Transfer Notice) as if the other
Members had elected not to purchase the Offering Member’s interests.

 

2

--------------------------------------------------------------------------------


 

(d)                                 In connection with a reasonable due
diligence investigation conducted by the Third Party Purchaser in relation to a
Transfer pursuant to Section 9.3(b) by the Offering Member, the parties hereby
agree that they shall cause the Company as soon as practicable after the giving
of a transfer notice to prepare a data room and otherwise to provide reasonable
access (during regular business hours upon reasonable notice) to the offices,
properties, plants, other facilities, books and records, officers, directors,
employees, agents, financial advisors, accountants and counsel of the Company
and furnish such additional financial and operating data and other information
regarding the business, operations, assets, liabilities and financial condition
of the Company as the Offering Member or the Third Party Purchaser may
reasonably request, subject to such Third Party Purchaser signing a customary
confidentiality agreement with the Offering Member and the Company regarding any
information to be delivered to such Third Party Purchaser.  Such access shall
continue until the closing of the sale to the Third Party Purchaser, or
termination of the sales process with such Third Party Purchaser.

 

SECTION 3.                                Amendment to Article I.  Article I of
the Second Amended and Restated Operating Agreement is hereby amended by adding
the text that follows:

 

““Product” has the meaning assigned in the applicable CECG Power Purchase
Agreement.”

 

SECTION 4.                                Amendment to Section 7.2(j)(xxv). 
Section 7.2(j)(xxv) of the Second Amended and Restated Operating Agreement is
hereby amended by deleting clause (ii) therein so that, as amended,
Section 7.2(j)(xxv) of the Second Amended and Restated Operating Agreement shall
read as follows:

 

“(xxv)                 From such time that the credit rating of Constellation’s
senior unsecured debt is below BBB- according to S&P or Baa3 according to
Moody’s, the decision to enter into any Monthly Energy Hedge Transaction under
any CECG Power Purchase Agreement after such event which requires the delivery
of Product on or after January 1, 2012;”

 

SECTION 5.                                Amendment to Section 7.2(j)(xxix). 
Section 7.2(j)(xxix) of the Second Amended and Restated Operating Agreement is
hereby amended by deleting the text that follows so that, as amended,
Section 7.2(j)(xxix) of the Second Amended and Restated Operating Agreement
shall read as follows:

 

“ (xxix)             [RESERVED].”

 

SECTION 6.                                Amendment to Exhibit D.  Exhibit D to
the Second Amended and Restated Operating Agreement is hereby amended by
deleting Exhibit D in its entirety and replacing it with the exhibit attached
hereto as Exhibit D.

 

SECTION 7.                                Effect of Amendment.  The parties
hereto agree that, except as expressly set forth herein, all terms of the Second
Amended and Restated Operating Agreement shall remain in full force and effect. 
In the event of any inconsistency or conflict between the

 

3

--------------------------------------------------------------------------------


 

Second Amended and Restated Operating Agreement and this Amendment, the terms,
conditions and provisions of this Amendment shall govern and control.

 

SECTION 8.                                Entire Agreement.  This Amendment and
the Second Amended and Restated Operating Agreement, including the Exhibits,
Schedules and other documents referred to therein which form a part thereof,
contain the entire understanding of the parties hereto with respect to the
subject matter contained herein and therein.  From and after the execution of a
counterpart hereof by the parties hereto, any reference to the Second Amended
and Restated Operating Agreement shall be deemed to be a reference to the Second
Amended and Restated Operating Agreement as amended hereby.

 

SECTION 9.                                Governing Law.  This Amendment shall
be governed by and construed in accordance with the laws of the state of
Maryland without regard to principles of conflict of laws.

 

SECTION 10.                          Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall constitute an
original, and all of which taken together shall constitute one instrument.  Any
signature page delivered by a facsimile machine shall be binding to the same
extent as an original signature page.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to be
duly executed, all as of the day and year first above written.

 

 

CONSTELLATION NUCLEAR, LLC

 

 

 

 

 

 

 

By:

/s/ Charles A. Berardesco

 

 

Name: Charles A. Berardesco

 

 

Its: Assistant Secretary

 

 

 

 

 

 

 

CE NUCLEAR, LLC

 

 

 

 

 

 

 

By:

/s/ Charles A. Berardesco

 

 

Name: Charles A. Berardesco

 

 

Its: Assistant Secretary

 

 

 

 

 

 

 

EDF INC.

 

 

 

 

 

 

 

By:

/s/ Jean-Pierre Benque

 

 

Name: Jean-Pierre Benque

 

 

Its: President

 

 

 

 

 

 

 

CONSTELLATION ENERGY NUCLEAR GROUP, LLC

 

 

 

 

 

 

 

By:

/s/ Steven L. Miller

 

 

Name: Steven L. Miller

 

 

Its: Senior Vice President and Secretary

 

Signature Page to Amendment to

Second Amended and Restated CENG Operating Agreement

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Risk Profile Guidelines

 

(Revised Guidelines Adopted November 2010)

 

Any capitalized term used in this Exhibit D and not otherwise defined in this
Agreement shall have the meaning given to such term in the CECG Power Purchase
Agreements and the EDFTNA Power Purchase Agreements.

 

Core Risk Policy

 

·                       These Risk Profile Guidelines will guide the activities
of the Company and the Company Generation-Subs.

 

·                       These Risk Profile Guidelines may be amended from time
to time by the Board of Directors upon the recommendation of the Audit and
Finance Committee.

 

·                       The Audit and Finance Committee of the Board of
Directors will identify the products which the Company may use to implement its
risk management strategy.  Use of such products will serve two objectives:

 

(1)                                  fixing the price of a portion of the
Company’s anticipated future energy sales in accordance with the hedging
strategy described below (the “Hedging Strategy”) so as to (A) provide the
Company with an acceptable rate of return on the Nuclear Facilities and (B) help
control potential EBITDA volatility over a three-year planning horizon; and

 

(2)                                  providing the Company’s management with
flexibility in managing the future physical operation of the Nuclear Facilities.

 

·                       The Company will implement the Hedging Strategy.

 

·                       The Company will not engage in any speculative trading
based on the Nuclear Facilities’ physical generation position, due to price
anticipation or otherwise.

 

·                       The Company will take reasonable measures, if available,
to address “intrinsic” or “unhedgeable” risk (e.g., volume uncertainty,
macroeconomic events).

 

·                       The Company will ensure the adequacy of its risk policy
given available capital and financial constraints.

 

·                       The Company will ensure consistency between its risk
policy, financial objectives and Hedging Strategy.

 

--------------------------------------------------------------------------------


 

·                       In implementing the Risk Profile Guidelines, the Company
will comply with all applicable rules and regulations.

 

Hedging Strategy (applicable through 2014)

 

·                       The Hedging Strategy focuses on reducing exposure to
forward energy and related product prices through a rolling hedging process
aimed at improving the predictability of revenues over the next three full
calendar years.

 

·                       Pursuant to the Hedging Strategy, during each calendar
year up to the end of 2014:

 

(i)                                     The initial target hedge ratios will be:

 

(a)                                  Year 1:  100%(1)

 

(b)                                 Year 2:  60%

 

(c)                                  Year 3:  30%

 

(ii)                                  The target hedge ratios may be adjusted
from time to time by the Board of Directors upon the recommendation of the Audit
and Finance Committee.

 

(iii)                               During the Terms of the CECG Power Purchase
Agreements and the EDFTNA Power Purchase Agreements, if the Company-Generation
Subs enter into Monthly Energy Hedge Transactions under the CECG Power Purchase
Agreements and the EDFTNA Power Purchase Agreements, they will do so such that
the aggregate amount of Hedged Quantity of Product represents a percentage of
the aggregate Available Energy of all the Nuclear Units during Years 1—3
approximately equal to the target hedge ratios.

 

(a)                                  Except as set forth in clause (b) below,
the Company-Generation Subs will enter into Monthly Energy Hedge Transactions
under the EDFTNA Power Purchase Agreements and the CECG Power Purchase
Agreements so that, at the conclusion of each calendar month, (x) the ratio of
Hedged Quantity of Product to total Quantity in each of Years 1—3 under the CECG
Power Purchase Agreements approximately equals (y) the ratio Hedged Quantity  of

 

--------------------------------------------------------------------------------

(1)  The first such year will be 2011.  The Monthly Energy Hedge Transactions
entered into in November 2010 and December 2010 will cover the increase in the
initial target hedge ratio for 2011 on a ratable basis.  In addition, for the
months of November 2010 and December 2010, any unhedged volumes (e.g. the 5%
non-hedged portion) shall be sold at index.

 

--------------------------------------------------------------------------------


 

Product to total Quantity in each of Years 1—3 under the EDFTNA Power Purchase
Agreements.  The total Quantity shall reflect the total capacity of the unit in
question less any Legacy PPAs and, for this purpose, shall also exclude volumes
associated with the RSA at Nine Mile Point Unit 2, if so determined in
accordance with (iv) below.

 

(b)                                 Clause (a) will not apply at any time that
the decision described at Section 7.2(j)(xxv) of the Agreement constitutes a
“Special Matter,” at which time no further Monthly Energy Hedge Transactions
will be entered into under the CECG Power Purchase Agreements unless agreed to
by the Board of Directors and CECG.

 

(c)                                  During the period that the decision
described at Section 7.2(j)(xxv) of the Agreement constitutes a “Special
Matter,” the Company may utilize third-party products (e.g., financial hedges)
to hedge market risk with respect to future deliveries of Product under the CECG
Power Purchase Agreements if approved by the Board.

 

(iv)                              At the Risk Group’s discretion, volumes of
Energy subject to the “Monthly Price Adjustment” (as defined in the RSAs) may be
subtracted from the estimated Energy output of the Nuclear Units in order to
calculate Hedge Quantities with respect to any month during Years 1—3.

 

Additional Guidelines

 

·                       In the case of any exposure to foreign currency (“FX”)
markets or interest rate (“IR”) risk  associated with the sale or purchase of
any commodity (including in connection with nuclear fuel procurement
activities), the Company will ensure that its FX and IR risk allocation process
is consistent with the hedging strategies it employs in connection with the
related commodities.

 

·                       With respect to counterparty credit risk, the Company
will have no non-collateralized exposure to counterparties that fail to meet a
credit rating threshold.  This provision will not apply to the CECG Power
Purchase Agreements, EDFTNA Power Purchase Agreements and any other contracts in
effect as of the Effective Date.

 

·                       Any transaction or investment to be entered into by the
Company or any Company Generation-Sub with a term greater than three years must
be approved by the Board of Directors.

 

--------------------------------------------------------------------------------


 

·                       The Company will ensure that long-term investment or
contractual decisions are based on an explicit consideration of risk exposure,
employ a consistent risk/return approach (identifying the impact of the
transaction on the Company’s net consolidated exposure) and serve to implement
the Company’s risk management strategy.

 

Constellation Energy Nuclear Group, LLC Risk Group Responsibilities

 

·                       The Company’s consolidated physical and financial
exposure will be continually assessed and managed by its risk personnel (the
“Risk Group”).  Certain functions to be provided by the Risk Group may be
outsourced to Constellation’s Corporate Risk personnel as of the Effective Date;
provided, that the Company establishes an internal risk function within a
reasonable period of time after the Effective Date.

 

·                       The Risk Group will assess exposure through the use of
various risk indicators, including open position analysis, value-at-risk,
earnings-at-risk, cash-at-risk, credit risk, operational risk and liquidity
risk.

 

·                       The Risk Group will develop and implement an auditable
deal capture and risk management information system.  This system will be
designed to update market information (e.g., price, volatilities, volumes) as
frequently as possible.

 

·                       The Risk Group will deliver risk reports at least
monthly to the Board of Directors.  Such reports will include a quantitative
assessment of the Company’s and each Company Generation-Sub’s financial and
physical exposure.

 

·                       The Risk Group will develop and implement “alert
procedures” which will notify the Board of Directors upon the occurrence of a
breach of these Risk Profile Guidelines.

 

·                       Through the end of 2014, the Risk Group will deliver to
the CEG Risk Group and the EDF Risk Group summaries of any agreements in which
third-party products are utilized to hedge future deliveries by the Nuclear
Units.

 

Additional Defined Terms

 

“RSAs” means (i) that certain Revenue Sharing Agreement, dated as of
December 11, 2000, between Nine Mile Point Nuclear Station, LLC (as assignee of
Constellation Nuclear, LLC) and Niagara Mohawk Power Corporation; (ii) that
certain Revenue Sharing Agreement, dated as of December 11, 2000, between Nine
Mile Point Nuclear Station, LLC (as assignee of Constellation Nuclear, LLC) and
New York State Electric & Gas Corporation; (iii) that certain Revenue Sharing
Agreement, dated as of December 11, 2000, between Nine Mile Point Nuclear
Station, LLC (as assignee of Constellation Nuclear, LLC) and Rochester Gas and
Electric Corporation; and (iv) that certain Revenue Sharing Agreement, dated as
of December 11, 2000, between Nine Mile Point Nuclear Station, LLC (as assignee
of Constellation Nuclear, LLC) and Central Hudson Gas & Electric Corporation.

 

--------------------------------------------------------------------------------


 

“Legacy PPAs” means (i) that certain Power Purchase Agreement, dated as of
December 11, 2000, between Nine Mile Point Nuclear Station, LLC (as assignee of
Constellation Nuclear, LLC) and Niagara Mohawk Power Corporation; (ii) that
certain Power Purchase Agreement, dated as of December 11, 2000, between Nine
Mile Point Nuclear Station, LLC (as assignee of Constellation Nuclear, LLC) and
New York State Electric & Gas Corporation; (iii) that certain Power Purchase
Agreement, dated as of December 11, 2000, between Nine Mile Point Nuclear
Station, LLC (as assignee of Constellation Nuclear, LLC) and Rochester Gas and
Electric Corporation; (iv) that certain Power Purchase Agreement, dated as of
December 11, 2000, between Nine Mile Point Nuclear Station, LLC (as assignee of
Constellation Nuclear, LLC) and Central Hudson Gas & Electric Corporation; and
(v) that certain Power Purchase Agreement, dated as of November 24, 2003,
between R.E. Ginna Nuclear Power Plant, LLC (as assignee of Constellation Power
Source, Inc.) and Rochester Gas and Electric Corporation.

 

--------------------------------------------------------------------------------